Exhibit 99.2 RINEON GROUP INC. INDEX TO PRO FORMA COMBINED FINANCIAL DATA Page RINEON GROUP INC.as of February 28, 2009 (unaudited) and AMALPHIS 2 GROUP INC. as of December 31, 2008 (audited)- BALANCE SHEETS RINEON GROUP INC. for the nine months ended February 28, 2009 (unaudited) and AMALPHIS GROUP INC. for the year ended December 31, 2008 (audited) STATEMENT OF OPERATIONS 3 RINEON GROUP INC. for the year ended May 31, 2008(audited) and AMALPHIS GROUP INC. for the year ended December 31, 2007 (audited) STATEMENT OF OPERATIONS 4 RINEON GROUP INC. PROFORMA BALANCE SHEET February 28, 2009 Rineon Amalphis Effect of Amalphis Post ASSETS February 28, 2009 December 31, 2008 Acquisition Acquisition Cash $ - $ 629,344 $ - $ 629,344 Investments - 29,244,338 - 29,244,338 Accrued interest - 27,408 - 27,408 Insurance premium receivable - 3,276,725 - 3,276,725 Goodwill - - 16,521,500 (a) 16,521,500 TOTAL ASSETS $ - $ 33,177,815 $ 16,521,500 $ 49,699,315 LIABILITIES AND STOCKHOLDERS' EQUITY: LIABILITIES Accounts payable $ 1,638 $ 42,551 $ - $ 44,189 Due to related parties 30,537 30,537 Unearned premium reserve - 17,671 - 17,671 Loss reserves - 3,266,402 - 3,266,402 Total liabilities 32,175 3,326,624 - 3,358,799 Minority interest 1,079,266 (b) 1,079,266 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Preferred stock, $0.001 par value, 10,000,000 shares authorized; 0 shares issued and outstanding 36,000,000 (a) 36,000,000 Common stock, $0.001 par value, 75,000,000 shares authorized; 7,000,000 shares issued and outstanding - Common stock, $0.01 par value, 100,000,000 shares 7,000 - - 7,000 authorized; 2,437,500 shares issued and outstanding - 24,375 (19,866 ) (a) 4,509 Additional paid-in-capital 18,000 23,875,625 (19,458,634 ) (a) 4,434,991 Retained earnings / (deficit accumulated during exploration stage) (57,175 ) 5,951,191 (1,079,266 ) (b) 4,814,750 Total stockholders' equity (32,175 ) 29,851,191 (20,557,766 ) 9,261,250 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ - $ 33,177,815 $ 16,521,500 $ 49,699,315 (a) To reflect the acquisition of 81.5% ownership of Amalphis stock by Rineon, related issuance of preferred stock and the effects on the equity section as a result. (b)To reflect the minority interest 2 RINEON GROUP INC. CONSOLIDATED STATEMENTS OF OPERATIONS PRO FORMA FINANCIAL STATEMENTS - FEBRUARY 28, 2009 Rineon Amalphis Effect of Amalphis Post February 28, 2009 December 31, 2008 Acquisition Acquisition Net premiums earned $ - $ 11,617,910 $ 11,617,910 Investment income - 41,140 41,140 Net realized and unrealized gains (loss) on securities - 5,809,338 5,809,338 Total revenues - 17,468,388 17,468,388 - Expenses: - Losses and loss adjustment expenses - 9,111,327 9,111,327 Policy acquisition costs - 2,420,421 2,420,421 General and administrative expense 14,457 102,770 117,227 Total expense 14,457 11,634,518 11,648,975 Income from operations before investment income and provision for (benefit from) income tax (14,457 ) 5,833,870 5,819,413 Minority interest (1,079,266 ) (1,079,266 ) - Provision for (benefit from) income tax - Net income $ (14,457 ) $ 5,833,870 (1,079,266 ) 4,740,147 Weighted Average Common Shares Outstanding: Basic and diluted 7,000,000 2,437,500 (2,437,500 ) 7,000,000 Earnings per share: Basic and diluted $ (0.00 ) $ 2.39 $ 0.68 The accompanying notes are an integral part of these consolidated financial statements 3 RINEON GROUP INC. CONSOLIDATED STATEMENTS OF OPERATIONS PRO FORMA FINANCIAL STATEMENTS AS OF MAY 31, 2008 Rineon Amalphis Effect of Amalphis Post May 31, 2008 December 31, 2007 Acquisition Acquisition Net premiums earned $ - $ 450,000 $ 450,000 Investment income - - - Net realized and unrealized gains (loss) on securities - 35,000 35,000 Total revenues - 485,000 485,000 - Expenses: - Losses and loss adjustment expenses - 320,703 320,703 Policy acquisition costs - - - General and administrative expense 14,457 46,976 61,433 Total expense 14,457 367,679 382,136 Income from operations before investment income and provision for (benefit from) income tax (14,457 ) 117,321 102,864 Minority interest (21,704 ) (21,704 ) - Provision for (benefit from) income tax - Net income $ (14,457 ) $ 117,321 (21,704 ) 81,160 Weighted Average Common Shares Outstanding: Basic and diluted 7,000,000 2,437,500 (2,437,500 ) 7,000,000 Earnings per share: Basic and diluted $ (0.00 ) $ 0.05 $ 0.01 The accompanying notes are an integral part of these consolidated financial statements 4
